UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-1625



DINO J. BROCCOLI,

                                               Plaintiff - Appellant,
          and

ANDREW SKLAR, Esquire and Trustee of Dino J.
Broccoli,

                                                            Plaintiff,

          versus


ECHOSTAR COMMUNICATIONS CORPORATION; DISH
NETWORK SERVICE CORPORATION; STACIE ANDERSEN,

                                              Defendants - Appellees.

------------------------

SANDRA FULLER,
                                                               Movant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
3447-AMD)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Dino J. Broccoli, Appellant Pro Se. Robert Ross Niccolini, Elena
Daly Marcuss, MCGUIREWOODS, L.L.P., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Dino J. Broccoli appeals from the district court's denial

of his motion for a new trial following the jury’s verdict returned

after seven days of witness testimony, in his civil discrimination

case filed against his former employer, in which he alleged sexual

harassment and retaliation.    Having reviewed the record and the

issues raised on appeal, we find that the appeal is without merit.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal on the reasoning of the district court.      Broccoli v.

EchoStar Commnc’ns Corp., No. CA-03-3447-AMD (D. Md. Mar. 20,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.



                                                           DISMISSED




                               - 3 -